J-S33026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEFFREY PALMER                             :
                                               :
                       Appellant               :   No. 2738 EDA 2019

             Appeal from the PCRA Order Entered August 29, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0002288-2015


BEFORE:      DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                          FILED SEPTEMBER 14, 2020

        Jeffrey Palmer (Appellant) appeals from the order dismissing his petition

filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-

9546. We affirm.

        A prior panel of this Court summarized the facts and procedural history:

             On July 19, 2014, residents of the 6000 block of North
             Beechwood Street held a block party. At around 11
             p.m., while the party was winding down, Malik Hairston
             heard several men yelling, ‘where gray tank top at?’
             Around the same, [sic] Octavious Thornton, also
             known as ‘Ta,’ wearing a gray tank top, was outside
             his mother’s house at [the] 6088 block of North
             Beechwood Street. While Thornton was moving tables
             and chairs from the party into the house, a group of
             men approached. One of the men said, ‘let me holler
             at you,’ in which Thornton replied, ‘I don't know you
             from a can of paint.’ Another male in the group asked
             Thornton, ‘What’s up? What’s up?’ Then a man in a
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S33026-20


         red polo shirt advised Thornton, ‘It's just a yes or no
         question.’ As Thornton walked away and made his way
         into the house, the group of men grabbed him from the
         porch steps, and began punching him. More men soon
         gathered, and up to ten or twelve men punched
         Thornton and pulled him into the street. Thornton
         placed his back against a car and covered his body with
         his arms to protect himself from the barrage of
         punches.

         Thornton’s mother, sister (Daria), and Hairston,
         attempted to intervene. After Hairston struck one
         man, and pulled him off Thornton, the group of men
         attacked Hairston. Hairston grabbed a rake and swung
         it at some of the attacking men. After Hairston swung
         the rake, a voice among the attacking men yelled,
         ‘Shoot that n*gger.’ Immediately thereafter, gunshots
         rang out. To avoid being shot, Hairston ran into the
         house at [the] 6088 block of North Beechwood through
         the front door. He was the only person who fled into
         the house. After firing the shots, the shooter jumped
         into a gray vehicle and drove off.

         Thornton told police that the shooter had a revolver,
         and described him as a black male, dark skin, 25 years
         old, wearing a red polo shirt, approximately 5′ 6″ to 5′
         8″, with a stocky build. Thornton’s sister Daria also
         stated that the shooter wore a red shirt. She further
         testified that no one else involved in the fight had a red
         shirt on. Following the shooting, both Thornton and
         Hairston identified [Appellant] from a photographic
         array as the male in the red polo shirt.

         Almost immediately following the shooting, at or
         around 11:20 p.m., Police Officer James Butler saw a
         silver vehicle speeding southbound on Ogontz Avenue,
         about six to eight blocks from the shooting on
         Beechwood. Officer Butler and Officer Mark Austin
         attempted to pursue the vehicle, but lost sight of it.

         Not long after Officer Butler first spotted the speeding
         vehicle on Ogontz Avenue, a security guard at Albert
         Einstein Hospital—just a few blocks from Ogontz
         Avenue—heard tires screeching and witnessed a gray

                                   -2-
J-S33026-20


         vehicle speeding up the hospital’s emergency
         entrance. After the vehicle appeared to hit a guardrail,
         the passenger side window lowered, and the vehicle
         backed up and drove off. When a security guard
         inspected the guardrail for damage, he saw a gun lying
         nearby in the grass.

         Roughly a minute after losing sight of the vehicle on
         Ogontz Avenue, Offices Butler and Austin responded to
         Einstein Hospital for a report of a gunshot victim, later
         identified as Thomas Fields, who had just arrived.
         Fields was pronounced dead at 11:40 p.m. The cause
         of death was a gunshot wound to the neck and the
         manner of death was homicide. A bullet entered the
         right side, upper back, near the neck. It traveled
         through the neck, striking the cervical spine, and
         perforated the right vertebral arteries, which provide
         blood to the brain. The bullet exited the front of the
         neck.

         Upon their arrival at the hospital, Officers Butler and
         Austin noticed the same vehicle that they had just
         observed speeding on Ogontz parked in front of the ER.
         The passenger door was ajar, and a large amount of
         blood was on the vehicle’s interior.       The officers
         secured the vehicle, believing that it was a crime
         scene. Blood was subsequently found on the vehicle’s
         seat, armrest, floor, door panel, and console. The front
         passenger side wheel was also flat.

         Officer Austin then entered the hospital to locate the
         driver of the silver/gray vehicle. In the ER lobby, he
         found [Appellant] exiting the bathroom.         There,
         [Appellant] informed the officer that an altercation
         took place at a cookout and someone there was shot.
         The police later took [Appellant] to the Homicide Unit
         for questioning.

         On July 20, 2014, [Appellant] gave a statement to
         police, in which he told detectives that he was present
         when a shooting occurred at Beechwood. He said that
         he saw a fight break out at a block party and then
         heard gunshots. He also said that after the gunshots,
         Fields, his friend, said to him that he could not

                                   -3-
J-S33026-20


          breath[e]. [Appellant] stated that Fields had asthma.
          He claimed that after he and Fields got into his car to
          drive to the hospital, Fields coughed up blood.

          Police later recovered a security video from Einstein
          Hospital.     On the night of the shooting, at
          approximately 11:25:28, the camera captured
          [Appellant’s] vehicle driving up to the hospital’s
          emergency room ramp.          At 11:26:14, the video
          showed [Appellant’s] vehicle, both doors open, pulling
          up outside the ER. [Appellant] existed [sic] the vehicle
          wearing a red polo shirt. Roughly thirty seconds later,
          [Appellant] removed the shirt, and threw it over a
          guardrail past where his vehicle was parked. A few
          minutes later, [Appellant] retrieved the shirt and
          tossed it into the trunk of the vehicle.

          The police later recovered the gun that was lying near
          the hospital guardrail. The gun, a revolver, held two
          fired cartridge casing (“FCCs”) and three live rounds—
          all of which were .38 caliber and of the same
          manufacture. A total of four ballistic pieces were
          recovered from the shooting scene at 6088 North
          Beechwood Street, including two copper fragments
          found on the property, a lead fragment in the outside
          wall near the doorframe, and a projectile in the front
          door, five inches south of the doorknob.         Officer
          Raymond Andrejczak, of the Police Firearms
          Identification Unit, concluded to a reasonable degree
          of scientific certainty that both copper fragments, the
          projectile, and both FCCs in the gun were all fired in
          and from the subject revolver. The remaining piece
          (the lead fragment) was unsuitable for microscopic
          comparison, but was consistent with a 9 millimeter/.38
          caliber projectile. The subject revolver was incapable
          of firing a 9 millimeter bullet.

     Trial Court Opinion, 4/18/16, at 2–5 (record citations omitted).

     On August 4, 2014, police arrested Appellant for the murder of
     Fields. After a January 28, 2016 trial, a jury found Appellant guilty
     of [first-degree murder, attempted murder, unlawful possession




                                     -4-
J-S33026-20


        of a firearm, and possession of an instrument of crime.1] The trial
        court [immediately sentenced Appellant to life in prison without
        parole]. On January 29, 2016, Appellant filed a post-sentence
        motion challenging the weight and sufficiency of the evidence.
        The trial court denied that motion on February 11, 2016.

Commonwealth v. Palmer, 861 EDA 2016, at *1-4 (Pa. Super. May 17,

2017) (unpublished memorandum).                Appellant filed a timely appeal.   This

Court affirmed his judgment of sentence on May 17, 2017, see id., and the

Pennsylvania Supreme Court denied Appellant’s petition for allowance of

appeal on January 3, 2018. Commonwealth v. Palmer, 285 EAL 2017 (Pa.

Jan. 3, 2018).

        On December 20, 2018, Appellant filed a pro se PCRA petition.2 See

Motion for Post Conviction Collateral Relief, 12/20/18, at 4. The PCRA court

appointed PCRA counsel for Appellant, who filed an amended petition on

December 31, 2018. In his amended petition, Appellant raised various claims

of ineffective assistance of counsel. On July 9, 2019, the Commonwealth filed

a motion to dismiss Appellant’s PCRA petition. The PCRA court issued notice

of its intent to dismiss Appellant’s petition without a hearing pursuant to Rule

907 of the Pennsylvania Rules of Criminal Procedure on July 23, 2019.

Appellant filed a timely response to the PCRA court’s Rule 907 notice on

August 9, 2019. On August 29, 2019, the PCRA court dismissed Appellant’s

____________________________________________


1   18 Pa.C.S.A. §§ 2502(a), 901, 6106 and 907.

2 On the same date, Appellant’s trial counsel filed a separate PCRA petition on
Appellant’s behalf. Because Appellant’s trial counsel was not appointed to
represent Appellant through his collateral proceedings, the PCRA court did not
consider this filing or any of the claims raised therein.

                                           -5-
J-S33026-20



petition. Appellant timely appealed to this Court. The PCRA court did not

order Appellant to file a concise statement of errors complained of on appeal

pursuant to Pennsylvania Rule of Appellate Procedure 1925, and Appellant did

not file one.

      On appeal, Appellant presents four issues for our review:

      1. Did the lower court err by dismissing Appellant’s PCRA Petition
         without [a] hearing where trial counsel was ineffective for
         failing to object to the lower court’s erroneous vital body part
         instruction?

      2. Did the lower court err by dismissing Appellant’s PCRA Petition
         without [a] hearing where trial counsel was ineffective for
         failing to object to the lower court’s accomplice liability
         instruction?

      3. Did the lower court err by dismissing Appellant’s PCRA Petition
         without [a] hearing where trial counsel was ineffective for
         failing to move to suppress the identifications in Appellant’s
         case?

      4. Did the lower court err by dismissing Appellant’s PCRA Petition
         without [a] hearing where trial counsel was ineffective for
         presenting a closing argument that confused the issues, was
         prejudicial, and unrelated to [Appellant’s] case?

Appellant’s Brief at 2 (suggested answers omitted).

      “In reviewing the denial of PCRA relief, we examine whether the PCRA

court’s determination is supported by the record and free of legal error.”

Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014) (quotations and

citations omitted).   “To be entitled to PCRA relief, [an] appellant must

establish, by a preponderance of the evidence, [that] his conviction or




                                     -6-
J-S33026-20



sentence resulted from one or more of the enumerated errors in 42

Pa.C.S.[A.] § 9543(a)(2)[.]” Id.

      All four of Appellant’s claims assert instances of ineffective assistance of

trial counsel (Counsel).    With respect to ineffective assistance of counsel

claims, our Supreme Court has stated:

      It is well-settled that counsel is presumed to have been effective
      and that the petitioner bears the burden of proving counsel’s
      alleged ineffectiveness. Commonwealth v. Cooper, 941 A.2d
      655, 664 (Pa. 2007). To overcome this presumption, a petitioner
      must establish that: (1) the underlying substantive claim has
      arguable merit; (2) counsel did not have a reasonable basis for
      his or her act or omission; and (3) the petitioner suffered
      prejudice as a result of counsel’s deficient performance, “that is,
      a reasonable probability that but for counsel's act or omission, the
      outcome of the proceeding would have been different.” Id. A
      PCRA petitioner must address each of these prongs on appeal.
      See Commonwealth v. Natividad, 938 A.2d 310, 322 (Pa.
      2007) (explaining that “appellants continue to bear the burden of
      pleading and proving each of the Pierce elements on appeal to
      this Court”). A petitioner’s failure to satisfy any prong of this test
      is fatal to the claim. Cooper, 941 A.2d at 664.

Commonwealth v. Wholaver, 177 A.3d 136, 144 (Pa. 2018) (citations

modified).

              Vital Body Part Instruction: Failure to Object

      In his first ineffectiveness claim, Appellant argues that Counsel was

ineffective for failing to object to the trial court’s “erroneous” jury instruction

regarding the “use of a deadly weapon on the ‘victim’s body’ without clarifying

that the victim could only be the intended target.”       Appellant’s Brief at 9.

Appellant contends that Counsel should have objected to the vital body part



                                       -7-
J-S33026-20


jury instruction, asserting that the jury was misled into believing that they

could infer specific intent3 through the use of a deadly weapon on a vital body

part despite the Commonwealth’s evidence reflecting transferred intent. 4 Id.

       With respect to jury instruction challenges, our Supreme Court has held:

       When reviewing a challenge to jury instructions, the reviewing
       court must consider the charge as a whole to determine if the
       charge was inadequate, erroneous, or prejudicial. The trial court
       has broad discretion in phrasing its instructions, and may choose
       its own wording so long as the law is clearly, adequately, and
       accurately presented to the jury for its consideration. A new trial
       is required on account of an erroneous jury instruction only if the
       instruction under review contained fundamental error, misled, or
       confused the jury.

Commonwealth v. Fletcher, 986 A.2d 759, 792 (Pa. 2009) (internal

citations and quotations omitted).

       Here, the trial court instructed the jury that it could “infer that the

defendant had the specific intent to kill” if they believed “that the defendant

intentionally used a deadly weapon on a vital part of the victim’s body.” N.T.,




____________________________________________


3 In order to sustain a conviction for first-degree murder, the Commonwealth
must prove: 1) the defendant acted with a specific intent to kill; 2) a human
being was unlawfully killed; 3) the person accused did the killing; and 4) the
killing was done with deliberation. 18 Pa.C.S.A. § 2502(d). The use of a
deadly weapon upon a vital part of the victim’s body is sufficient to prove the
specific intent required for a conviction of first-degree murder.
Commonwealth v. Hall, 701 A.2d 190, 196 (Pa. 1997).

4 “Pursuant to the doctrine of transferred intent, the intent to murder may be
transferred where the person actually killed is not the intended victim.”
Commonwealth v. Jones, 912 A.2d 268, 279 (Pa. 2006) (citing 18 Pa.C.S.A.
§ 303(b)(1)).

                                           -8-
J-S33026-20


1/28/16, at 136-37.      The court also instructed the jury that it could find

specific intent through the doctrine of transferred intent:

      Because the Commonwealth has alleged while the defendant
      intended to kill or actually conspired with the intent to kill Malik
      Hairston, he actually caused the death of Thomas Fields.

      If you find beyond a reasonable doubt that the defendant intended
      to kill or conspired or was an accomplice with the intent to kill
      Malik Hairston, and was acting with that intent at the time that he
      killed Thomas Fields, you may find that the defendant acted with
      the specific intent to kill under what the law calls the doctrine of
      transferred intent.

      What this means is that if the actual result that the defendant
      intended differs from what he contemplated, only because a
      different person than the one actually intended was killed, the
      element of causing the death with specific intent to kill is still
      established.

Id. at 137-38.

      Appellant believes that the jury could only infer specific intent to kill

from the use of a deadly weapon on a vital part of the victim’s body if the

actual   victim   was   the   intended   victim.   This   argument   fails.   In

Commonwealth v. Jones, 912 A.2d 268 (Pa. 2006), our Supreme Court

addressed an identical argument. In rejecting the appellant’s claim, the Court

concluded, “[t]he very purpose of the transferred intent instruction is to

permit appropriate inferences of malice and specific intent to flow to an

unintended victim.” Id. at 280. In the present case, the facts establish that

Appellant intended to kill Hairston and that he possessed both the malice and

the specific intent to do so. “Transferring this intent to an unintended victim

is permitted by statute and easily meets the requirement of a rational

                                         -9-
J-S33026-20


connection between the proven facts and the inference.”                 Id.   Thus,

Appellant’s claim lacks arguable merit and his first assertion of ineffective

assistance of counsel fails.

            Accomplice Liability Instruction: Failure to Object

      In his second ineffectiveness claim, Appellant contends that Counsel was

ineffective for failing to object to the trial court’s jury instruction on accomplice

liability because “there was no evidence of a second shooter or accomplice

introduced at trial” and “[i]n the absence of any evidence of another shooter

or accomplice, . . . the addition of the accomplice liability charge served no

purpose but to confuse the jury on the issues.” Appellant’s Brief at 20-21.

      The trial court instructed as follows:

      Now, there is a second and separate way in which a defendant can
      be proved liable for conduct of another person or persons. This is
      when the defendant is an accomplice of the person who actually
      commits the crime. There is a basic difference between being an
      accomplice and being a conspirator.

      In a conspiracy people have to act jointly. To be an accomplice,
      a person does not have to agree to help someone else. The person
      is an accomplice if he on his own acts to help the other person
      commit a crime. More specifically, the defendant is an accomplice
      of another for a particular crime if the following two elements are
      proved beyond a reasonable doubt: That the defendant had the
      intent of promoting or facilitating the commission of the crime;
      and that the defendant solicits, commands, encourages or
      requests the other person to commit the crime; or aids, agrees to
      aid or attempts to aid the other person in planning or committing
      it.

      It is important to understand that a person is not an accomplice
      merely because he is present where the crime is committed or
      knows that a crime is being committed. A person who is an
      accomplice will not be responsible for a crime, if and only, if the

                                       - 10 -
J-S33026-20


     person, before the other person commits the crime either stops
     his own efforts to promote or facilitate the commission of the
     crime and wholly derives his previous efforts of the effectiveness
     in the commission of the crime, or gives timely warning to law
     enforcement authorities, or otherwise makes a proper effort to
     prevent the commission of crime.

     Now I’ve just given you the general rules of how a person can be
     responsible for a crime that was committed by another. There are
     special rules for the crime of first degree murder which is one of
     the crimes charged here. . . .

                             *     *        *

     A person can also be guilty of the death personally when the
     Commonwealth proves beyond a reasonable doubt that he was an
     accomplice. Remember, to be an accomplice, the defendant must
     have been intended that a first degree murder occurred and that
     the defendant solicits, commands, encourages or requests the
     other person to commit it, or aids, agrees to aid, or attempts to
     aid the other person in planning or committing.

     To sum up, a defendant may not be found guilty of the crime of
     first degree murder where the defendant himself, as a conspirator
     or as an accomplice, has the specific intent or goal of bringing
     about a murder in the first degree.

N.T., 1/28/16, at 125-28.

     According to Appellant, this accomplice liability instruction served no

purpose “but to confuse the jury on the issues.” Appellant’s Brief at 21. The

Commonwealth argues that Appellant’s claim completely disregards that the

evidence at trial established that, although the Commonwealth argued that

Appellant was the shooter, additional evidence was presented “from which the

jury could have found that [Appellant] was an accomplice to another person

who was the shooter; namely, that the shots were fired from a crowd of

approximately ten of [Appellant’s] cohorts who were beating Thornton.”

                                   - 11 -
J-S33026-20


Commonwealth’s Brief at 14.            The Commonwealth further contends that

defense counsel alluded throughout trial and during closing argument to the

possibility that somebody else was the shooter. Id. (citing N.T., 1/25/16, at

139; N.T., 1/18/16, at 52, 135-37).

       The record supports the Commonwealth’s position that Appellant’s

conviction for first-degree murder was premised on two theories: Appellant

was the shooter; or Appellant was an accomplice to another person who was

the shooter. There is no factual predicate to Appellant’s argument that the

trial court improperly gave an accomplice liability instruction or that the

instruction confused the jury on the issues. As such, Appellant cannot prevail

on his claim that Counsel was ineffective for failing to object to this charge.5

                                 Motion to Suppress

       In his third ineffectiveness claim, Appellant asserts that the trial court

was ineffective for failing to file a motion to suppress the pre-trial

identifications of Appellant by Hairston and Thornton. Appellant’s Brief at 22.



____________________________________________


5 In a footnote, Appellant raises an alternative argument, suggesting that “if
this Court finds that [trial counsel’s] objection was sufficient to preserve the
issue for appellate review, then Appellant respectfully avers that [trial counsel]
was ineffective as appellate counsel for failing to raise this meritorious claim
on direct appeal.” Appellant’s Brief at 21 n.5. Appellant has failed to develop
this argument with citation to and analysis of relevant legal authority.
Accordingly, we find this claim waived. See Pa.R.A.P. 2119(a); see also
Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (stating that
“where an appellate brief fails to provide any discussion of a claim with citation
to relevant authority or fails to develop the issue in any other meaningful
fashion capable of review, that claim is waived”).

                                          - 12 -
J-S33026-20


According to Appellant, the identifications were “based on an unduly

suggestive procedure and uncertain and thus should have been suppressed.”

Id. at 24.

      “When . . . an assertion of ineffective assistance of counsel is based

upon the failure to pursue a suppression motion, proof of the merit of the

underlying suppression claim is necessary to establish the merit of the

ineffective assistance of counsel claim.”     Commonwealth v. Carelli, 546

A.2d 1185, 1189 (Pa. Super. 1988) (citations omitted).

      An appellate court must assess the reliability of an out-of-court

identification   by   examining     the     totality   of   the   circumstances.

Commonwealth v. Johnson, 139 A.3d 1257, 1278 (Pa. 2016). The mere

fact that a witness was unsure about the identification does not mean that

later identifications were unreliable—initial equivocation does not render later

identifications constitutionally unreliable per se. Id. A pre-trial identification

violates due process only when the facts and circumstances demonstrate that

the identification procedure was so impermissibly suggestive that it gave rise

to a very substantial likelihood of irreparable misidentification. Johnson, 139

A.3d at 1278.

      The PCRA court found no merit to Appellant’s ineffectiveness claim,

explaining:

      According to the Petitioner, the photo array identification
      procedure used by Homicide Detectives in this case was unduly
      suggestive because the detectives asked the witnesses whether
      they “recognize anyone” in the arrays, and did not inform the

                                     - 13 -
J-S33026-20


      witnesses that they were unsure if the suspect’s photo was
      included. The detectives’ questions were not suggestive, as they
      did not direct the witnesses’ attention to a specific photograph nor
      did detectives indicate whether [Appellant’s] photograph was
      included in any array. During Hairston’s interview, Detective Pitts
      and Fetters asked him the following question: “I am showing you
      a photo array, do you recognize anyone?” Detective Harkins and
      Burns asked Thornton a similar question: “I am showing you a
      photograph array consisting of eight like males, do you recognize
      any of these males?” These questions did not suggest to either
      witness that they should choose [Appellant’s] photograph and
      were properly phrased to obtain a reliable identification.

      Thornton confirmed at trial that during his interview, he circled
      [Appellant’s] photograph, identifying him as the shooter. While
      Hairston testified at trial that detectives forced him to circle
      [Appellant’s] photo, Detective Fetters denied this coercion, and
      the jury chose to accept Detective Fetters’ testimony.

PCRA Court Opinion, 8/29/19, at 6-7 (citations omitted).

      Further, the PCRA court rejected Appellant’s attempt to attack the

detectives’ failure to follow the Philadelphia Police Department’s “double blind

procedure” for conducting photo arrays. The court explained:

      This argument is illogical. As [Appellant] establishes in his
      Amended Petition, the detectives could not have violated these
      guidelines because they were not put into practice until November
      2014, more than four months after Thornton and Hairston were
      interviewed. [Appellant] cannot fault the Homicide Detectives for
      failing to follow a procedure that had not been implemented at the
      time of the identification.

Id. at 7.

      Given these determinations, the PCRA court concluded that Appellant

failed to establish that a motion to suppress Thornton and Hairston’s

identification of Appellant would have been successful, and trial counsel

cannot be found ineffective for failing to file such a motion.

                                     - 14 -
J-S33026-20


      The record supports the PCRA court’s conclusions that any attempt to

suppress Thornton or Hairston’s identification testimony would be meritless.

The PCRA court recognized that the jury credited the testimony of Detective

Fetters over the testimony of Hairston, in which he alleged coercion by the

detectives. We cannot disturb this determination. See Commonwealth v.

Battle, 883 A.2d 641, 648 (Pa. Super. 2005) (explaining that credibility

determinations are solely within the province of the PCRA court). Accordingly,

because Counsel cannot be deemed ineffective for failing to file a meritless

suppression motion, Appellant’s third issue fails.   See Commonwealth v.

Loner, 836 A.2d 125, 132 (Pa. Super. 2003) (en banc) (explaining that

counsel cannot be deemed ineffective for failing to pursue a meritless claim).

                             Closing Argument

      In his fourth and final ineffectiveness claim, Appellant argues that

Counsel was ineffective because his closing arguments “confused the issues

for the jury, prejudiced Appellant, and was unrelated to Appellant’s case.”

Appellant’s Brief at 30. Specifically, during closing arguments, Counsel read

a poem to the jury to provide an example of reasonable doubt. See N.T.,

1/28/16, at 68-71. Appellant contends that the “strangeness of counsel’s

ending to his closing argument likely undermined the entirety of his closing,

and any arguments made on [Appellant’s] behalf.” Appellant’s Brief at 32.

      The PCRA court rejected Appellant’s claim of Counsel’s ineffectiveness,

finding that it failed to demonstrate prejudice. The court noted that Counsel’s


                                    - 15 -
J-S33026-20


example properly illustrated the concept for reasonable doubt, and was not a

misstatement of the law. PCRA Court Opinion, 8/29/19, at 10. Moreover, the

court emphasized that, following closing arguments, it instructed the jury to

only use the court’s instructions to assist in their deliberations, and cautioned

the jury that counsel’s arguments were not facts nor law. Id. (citing N.T.,

1/28/16, at 22, 71).      The PCRA court concluded that because Counsel’s

definition was an accurate statement of the law and the jury was cautioned to

only consider the law as explained by the court, Appellant was not prejudiced

by Counsel’s inclusion of the poem. Id.

       As we stated above, “counsel is presumed to have been effective and

that   the   petitioner   bears   the   burden   of   proving   counsel’s   alleged

ineffectiveness.”   Wholaver, 177 A.3d at 144.         Further, “[w]ith regard to

‘reasonable basis,’ the PCRA court ‘does not question whether there were

other more logical courses of action which counsel could have pursued; rather,

[the court] must examine whether counsel’s decisions had any reasonable

basis.’” Commonwealth v. Bardo, 105 A.3d 678, 684 (Pa. 2014). “Where

matters of strategy and tactics are concerned, ‘[a] finding that a chosen

strategy lacked a reasonable basis is not warranted unless it can be concluded

that an alternative not chosen offered a potential for success substantially

greater than the course actually pursued.’” Commonwealth v. Spotz, 84

A.3d 294, 311–12 (Pa. 2014).




                                        - 16 -
J-S33026-20


      Here, although Appellant may not agree with the strategy pursued by

Counsel during closing arguments, he has failed to establish that Counsel was

ineffective. The record supports the PCRA court’s conclusion that Counsel’s

closing argument was an accurate statement of law, and the jury was properly

instructed to only consider the court’s instructions and definitions during their

deliberation.   As such, Appellant’s fourth and final claim of ineffective

assistance of counsel fails.

      As discussed above, Appellant has not demonstrated that any of his

individual claims of ineffective assistance of counsel have merit. Accordingly,

because we find no merit to Appellant’s issues, we conclude that the PCRA did

not err in dismissing Appellant’s petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/14/20




                                     - 17 -